DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
Claim 1 recites “a TC bearing”. The examiner recommends writing out what the acronyms “TC” intends to mean, at least for its first use.  
Claim 3 recites the limitation "the keyways". It appears that this is an attempt to refer to “a plurality of keyways inside the clutch control cylinder” (in claim 3). To more clearly distinguish it from “a mandrel having a keyway” in claim, the examiner recommends reciting it as “the plurality of keyways”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the test section configured to test an azimuth angle, a tool face angle, and a well deviation angle”. It is not clear what exact configuration applicant is referring to. When considered in light of the specification, applicant has only sought to define the section functionally, but it is not clear what is required of the “test section”. In particular, the test section has been recited as “an upper joint”. It is not clear in what manner this upper joint is “configured” to perform the recited function. Claims 2-10 are rejected for depending from an indefinite claim.

Claim 1 recites the limitation "the inner part" with respect to the test section.  There is insufficient antecedent basis for this limitation in the claim. An inner part is not an inherent feature of a “test section”. Claims 2-10 are rejected for depending from an indefinite claim.

Claim 1 recites “a control spring that drives the switch control cylinder” and “a thrust bearing that prevents the switch control cylinder from being driven by the control spring”. It is not clear what is required by having a control spring that drives the switch control cylinder and another component that is positively recited to ‘prevent’ the “switch control cylinder from being driven by the control spring”. In other words, how can the control spring both drive the cylinder and be prevented from driving the cylinder by another component. Claims 2-10 are rejected for depending from an indefinite claim.

Claim 2 recites the limitation "the keyways of the guide body" There is insufficient antecedent basis for this limitation in the claim. Claim 1 has been recited as having “a mandrel having a keyway”. It is not clear whether a plurality of keyways are now required. 

Claim 9 recites “a TC bearing” and “a TC bearing static ring”. Claim 1 already introduces  “a TC bearing” and “a TC bearing static ring”. It is not clear if the newly recited  “a TC bearing” and “a TC bearing static ring” in claim 9 are intended to be the same or different than that previously introduced. The examiner notes that if they intend to be the same, they lack the proper antecedent basis. 

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Gillis (US 6328119 B1) is the best available prior art. 
Gillis teaches the test section (Fig 1, sensor apparatus 23) which includes at least an “the inclinometer sensor (234), the transmitter (236), the power supply (238) and the processor (240)” (Column 18, lines 60-61), wherein the test section serves as an upper joint of the mechanical rotary steering drilling tool (Fig 1, Fig 5, sensor section 23, including housing 244 is an upper joint which may couple to e.g. 43), and the inner part of the test section is connected with the mandrel (Fig 5, the test section is couple-able to mandrel e.g. 28); the clutch device (Fig 3, section 50 to 39) includes a spring retainer (Fig 3, 130 retains spring 164) axially positioned by a TC bearing static ring (Fig 3, this is axially positioned by bearing ring 120), an additional spring stop 156/key, a clutch control barrel connecting the mandrel and an outer housing (Fig 4, 82), and a clutch spring between the spring retainer and the clutch key (Fig 3-5, spring 164 is located because the spring retainer 130 and key/spring stop 156 ); 
a plurality of pushing blocks in first cavities on the guide body (Fig 3, blocks 98), a plurality of cover plates configured to limit a radial stroke of the pushing blocks (Fig 3, plates 144), and corresponding apertures for the blocks (Fig 3, openings in housing 50 for blocks 98); wherein the pushing blocks are configured to exert a pushing force on an external wall (see Fig 3, blocks are in the extended position).
However the instant claims additionally require a switch control cylinder that converts axial movement into rotational movement, a screw on the guide body configured to limit an axial displacement of the switch control cylinder, a control spring that drives the switch control cylinder, a thrust bearing that prevents the switch control cylinder from being driven by the control spring, and a switch driven by the switch control cylinder, the switch being configured to open or close a plurality of holes. This feature is not taught nor obvious to modify into Gillis without the benefit of impermissible hindsight. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spatz (US 20170234071 A1) teaches a drilling machine may include a dynamic lateral pad that is movable between an extended and retracted position. In the extended position, the pad moves the drill bit in a direction for drilling. 
May (US 20150101864 A1) teaches controls to prevent deployment of reamer members at inappropriate times such as when drilling out cement, testing, and running in and out of the wellbore and a separate modular control utilized with and/or removably secured to an expandable reamer and/or other types of downhole tools. 
Liu (US 20200190909 A1) teaches a rotary guiding device comprises a rotating shaft, the rotating shaft is used to drive a tool head to rotate, and the rotating shaft includes at least one steerable portion; a first non-rotating body and a second non-rotating body, the first non-rotating body and the second non-rotating body are substantially in a non-rotating state in a circumferential direction.
Geng (CN 110043188 A) teaches a static directive rotating guide drilling tool offset guide mechanism comprising a drill bit connecting shaft and does not rotate the outer cylinder, the guide mechanism further comprises a flexible hose. a biasing mechanism and the sliding block connecting piece. 
Tian (CN 110067510 A) teaches a push type rotary guide drilling tool, mainly composed of a core shaft, an outer cylinder, a bearing, a bearing locating sleeve, a starting piece, wedge-shaped cylinder, a control cylinder, spring, upper valve, lower valve, sliding block, sliding block limiting cylinder, telescopic block, moving block, a bypass valve, a sealing sleeve, a locating sleeve and a sealing element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676